Citation Nr: 0714194	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  05-05 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an effective date prior to June 6, 2000 
for service connection for posttraumatic stress disorder 
(PTSD).

2.  Entitlement to the assignment of an initial rating for 
PTSD in excess of 30 percent for PTSD, from June 6, 2000 
through March 25, 2001; an initial or staged rating in excess 
of 50 percent from March 26, 2001 through October 30, 2002; 
and to an initial or staged rating in excess of 70 percent 
from October 31, 2002.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife
ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from February 1968 to 
December 1969.  

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, 
which granted service connection for PTSD, evaluating it at 
30 percent, effective June 6, 2000, the date of receipt of 
the veteran's claim.  The RO issued a notice of the decision 
in November 2000.  Thereafter in February 2001, March 2001 
and August 2001, the veteran asked that the RO increase his 
disability percentage for PTSD, "[d]ue to recent 
developments," to include hospitalization.  In September 
2001, the RO issued another decision, which granted an 
increase to 50 percent, effective from March 26, 2001, the 
date that the RO received the veteran's request for an 
increase.  In October 2001, the RO provided a notice of this 
decision.  

Subsequently, in November 2001, the veteran again submitted a 
statement, seeking an increase of his PTSD evaluation, this 
time, in excess of 50 percent.  In October 2002, the RO 
issued a decision, which continued the veteran's 50 percent 
evaluation and provided a notice of this decision.  In 
December 2002, the veteran provided additional medical 
evidence pertaining to the severity of his PTSD, and in June 
2003, the RO rendered yet another decision, which increased 
the PTSD evaluation to 70 percent, effective from October 31, 
2002, the date the RO received the veteran's claim for 
increase; 100 percent from December 3, 2002 due to 
hospitalization over 21 days; and back to 70 percent from 
February 1, 2003.  The RO issued a notice of the decision in 
June 2003.

Thereafter, in August 2003, the veteran submitted a 
correspondence, stating that "[m]y PTSD is worse than 
rated."  At this time, he also "ask[ed] for an earlier 
effective date for the PTSD award.  I was at least 70% 
disabled three years earlier."  By a February 2004 decision, 
the RO continued the veteran's 70 percent PTSD rating (from 
February 1, 2003) and denied his earlier effective date 
claim.  The RO supplied a notice of this decision in February 
2004, and the veteran timely filed a Notice of Disagreement 
(NOD) with respect to the earlier effective date issue in 
March 2004.  In October 2004 the RO provided a Statement of 
the Case (SOC), which again continued the 70 percent PTSD 
evaluation and confirmed the earlier effective date denial.  

Also in October 2004 the RO provided another decision, which 
also continued the 70 percent PTSD evaluation from February 
1, 2003.  In November 2004, the RO provided a notice of this 
decision, and in December 2004 the veteran timely filed an 
NOD.  Thereafter, the RO did not issue an SOC, but, in 
December 2004, the veteran submitted a timely substantive 
appeal.

Given the procedural history of the veteran's claim for a 
higher rating for his PTSD, to include the receipt of his 
timely essential written disagreement with the initial rating 
that was assigned that was apparently construed by the RO as 
a new claim, the Board construes the veteran's correspondence 
in his favor in finding that his claim has been ongoing since 
he appealed the initial rating.  Thus, the issue is 
entitlement to the assignment of an initial rating in excess 
of 30 percent for PTSD, from June 6, 2000 through March 25, 
2001; an initial or staged rating in excess of 50 percent 
from March 26, 2001 through October 30, 2002; and to an 
initial or staged rating in excess of 70 percent from October 
31, 2002.

Since the veteran contests the disability evaluation that was 
assigned following the grant of service connection, this 
matter therefore is to be distinguished from one in which a 
claim for an increased rating of a disability has been filed 
after a grant of service connection.  As to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran requested a Travel Board hearing on this matter, 
which was held in May 2006 where the veteran and his wife 
presented as witnesses.

In his January 2003 Statement in Support of Claim the veteran 
appears to have raised the issues of service connection for 
panic disorder and dysthymia, both claimed as secondary to 
service connected PTSD.  Depression and panic attacks are 
listed as criteria for rating his already service-connected 
PTSD.  See 38 C.F.R. § 4.130 (2006).  In his May 2006 
correspondence, the veteran appears to have raised secondary 
service connection claims with respect to cardiovascular 
disease, irritable bowel syndrome, ulcers, sleep disorder and 
an eating disorder.  The Board refers these matters to the RO 
for clarification and any indicated action.  

The veteran was granted a total (100 percent) compensation 
rating based upon individual unemployability effective July 
14, 2004.


FINDINGS OF FACT

1.	VA has made all reasonable efforts to assist the veteran 
in the development of his claims and has notified him of 
most of the information and evidence necessary to 
substantiate the claims addressed in this decision; any 
defect in notice was non prejudicial error.

2.	The RO received the veteran's service connection claim for 
PTSD on June 6, 2000; the RO received no other 
correspondences that could reasonably be interpreted to 
indicate an intention to pursue a PTSD claim prior to that 
date.

3.	From June 6, 2000 through January 20, 2001, the veteran's 
PTSD was manifested by moderate PTSD symptoms, to include 
flashbacks, social isolation, sleep disturbances, mood 
within normal limits and GAF scores of 51 and 55, but not 
by impaired abstract thinking, circumstantial, 
circumlocutory or stereotyped speech, or impairment of 
memory.

4.	From January 21, 2001 through January 25, 2001 the 
veteran's PTSD was manifested by homicidal and suicidal 
ideations, a disheveled appearance, poor memory, slow, 
impaired speech and a GAF score of 20.

5.	From January 26, 2001, through October 23, 2002, the 
veteran's PTSD was manifested by occupational and social 
impairment, with deficiencies in most areas; it was not 
productive of total social and industrial impairment.  

6.	From October 24, 2002, through December 2, 2002, the 
veteran's PTSD was manifested by total occupational and 
social impairment and inpatient treatment at a VA hospital 
for a period in excess of 21 days.

7.	From February 1, 2003, through June 28, 2004, the 
veteran's PTSD consisted of symptoms of work problems and 
physical fights with coworkers but not by gross impairment 
of thought process or communication, persistent delusions 
or hallucinations, posing a danger to himself or memory 
loss for names of close relatives or self. 

8.	From June 29, 2004 through October 31, 2004 the veteran's 
PTSD was manifested by an inability to function in almost 
all areas of life, a GAF score of 30, persistent suicidal 
ideation, obsessional rituals, debilitating panic attacks, 
violent episodes, hallucinations, disorientation as to 
time and place, memory loss, failure to maintain minimal 
personal hygiene.

9.	From November 1, 2004 the veteran's PTSD has been 
manifested by a depressed mood and GAF score of 65, but 
not by impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly 
inappropriate behavior, inability to maintain personal 
hygiene, disorientation as to time or place, or memory 
loss of names of close relatives, self or occupation, or 
suicidal or homicidal ideations.







CONCLUSIONS OF LAW

1.	An effective date earlier than June 6, 2000 for service 
connection for PTSD is not warranted.  38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.155, 3.159, 3.400, 4.3, 4.16 (2006).

2.	The criteria for an initial rating in excess of 30 percent 
for PTSD, from June 6, 2000 through January 20, 2001, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.7, 4.126, 4.130, Diagnostic Codes 9411, 9440 (2006). 

3.	The criteria for a staged rating of 100 percent for PTSD, 
from January 21, 2001 through, and only through, January 
25, 2001, have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Codes 9411, 9440 (2006). 

4.	The criteria for a staged rating of 70 percent for PTSD, 
but no more than 70 percent, from January 26, 2001 through 
October 23, 2002, have been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 
4.130, Diagnostic Codes 9411, 9440 (2006). 

5.	The criteria for a staged 100 percent rating for PTSD, 
from October 24, 2002 through December 2, 2003, have been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, Diagnostic 
Codes 9411, 9440 (2006). 

6.	The criteria for a staged rating in excess of 70 percent 
for PTSD, from February 1, 2003 through June 28, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 
4.7, 4.126, 4.130, Diagnostic Codes 9411, 9440 (2006). 



7.	The criteria for a staged rating of 100 percent for PTSD, 
from June 29, 2004 through, and only through, October 31, 
2004, have been met.  38 U.S.C.A. § 1155 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Codes 9411, 9440 (2006). 

8.	The criteria for a staged rating in excess of 70 percent 
for PTSD, from November 1, 2004, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.126, 4.130, 
Diagnostic Codes 9411, 9440 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of these claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  The Board comments that the VCAA, enacted in November 
2000, has retroactive effect to claims, such as these, that 
were pending before VA or the Board prior to that date.  
Pelegrini v. Principi, 18 Vet. App. 112, 118 (2004) ("This 
Court consistently has applied the VCAA to cases pending 
before VA at the time of the VCAA's enactment"); see 66 Fed. 
Reg. 45620, 45629 (Aug. 29, 2001) (construing most VCAA 
provisions to apply "to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that 
date"); see also Bernklau v. Principi, 291 F.3d 795, 806 & 
n.9 (Fed. Cir. 2002) (recognizing provisions of 66 Fed. Reg. 
45,629 (Aug. 20, 2001) as permitting retroactive application 
of VCAA to claims pending before the Board at the time of 
VCAA's November 2000 enactment).  Accordingly, although the 
veteran filed his PTSD claim prior to that date in June 2000, 
provisions of the VCAA still apply.  In the instant case, the 
Board finds that VA fulfilled its duties to the veteran under 
the VCAA and that any notice it failed to provide did not 
result in any prejudice to the veteran.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the 
November 2003 letter sent to the veteran by the RO adequately 
apprised him of most of the information and evidence needed 
to substantiate the claims, and any defect in notice was 
harmless error.  The RO thus complied with VCAA's 
notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The November 2003 letter from the RO satisfies most of these 
mandates.  It informed the veteran about the type of evidence 
needed to support his claim for an increase in his PTSD 
evaluation, namely, proof that this disability had grown in 
severity.  This correspondence clearly disclosed VA's duty to 
obtain certain evidence for the veteran, such as medical 
records, employment records and records held by any Federal 
agency, provided the veteran gave consent and supplied enough 
information to enable their attainment.  It made clear that 
although VA could assist the veteran in obtaining these 
records, he carried the ultimate burden of ensuring that VA 
received all such records.  These letters additionally 
apprised the veteran that VA would schedule a medical 
examination or obtain a medical opinion for him if the RO 
determined such to be necessary to make a decision on the 
claim.  The Board thus finds that the veteran he received 
notice of the evidence needed to substantiate his PTSD higher 
rating claim, the avenues by which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  See Beverly, 19 
Vet. App. at 403; see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

Although the Board notes that the November 2003 
correspondence did not specifically apprise the veteran that 
he should provide VA with any other supporting evidence or 
information in his possession or of the type of evidence 
needed to substantiate his earlier effective date claim, the 
Board finds that no prejudice to the veteran resulted from 
these errors.  See Mayfield v. Nicholson, 19 Vet. App. 103, 
111-16 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  The Court has held that an error "whether 
procedural or substantive, is prejudicial when [it] affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Id., at 116.  That is, "the key 
to determining whether an error is prejudicial is the effect 
of the error on the essential fairness of the adjudication."  
Id.  "[A]n error is not prejudicial when [it] did not affect 
'the essential fairness of the [adjudication],'" and non-
prejudicial error may be proven by demonstrating "that any 
defect in notice was cured by actual knowledge on the part of 
the [veteran] that certain evidence (i.e., the . . . evidence 
needed to substantiate the claim) was required and that [he] 
should have provided it."  Id., at 121.  Moreover, the Court 
has observed that "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  Id., 
at 128.  

In the instant case, the veteran displayed actual knowledge 
of the type of evidence needed to substantiate his earlier 
effective date claim, as reflected in his August 2003 
correspondence, wherein he stated that "I ask for an earlier 
effective date for the PTSD award.  I was at least 70 percent 
disabled three years earlier."  (Emphasis added).  In 
addition, the veteran participated in a May 2006 Travel Board 
hearing, which provided him with an opportunity to be heard 
and to partake effectively in the processing of his claims.  
The Board also finds it noteworthy that, while the veteran at 
this hearing (through his accredited representative) 
challenged the RO's failure to assist him in obtaining 
relevant medical records from the Carrier Clinic, see Hearing 
Transcript at 4, he lodged no complaint with respect to 
inadequate VCAA notice pertaining to the evidence required to 
prove his earlier effective date claim or that he should 
submit all evidence in his possession.  Additionally, the 
veteran, in a July 2006 correspondence, expressly asked the 
Board to adjudicate his claims based on the evidence of 
record and the Travel Board hearing.  As a result, the Board 
finds that no prejudice to the veteran resulted from the 
defective VCAA notice.  See Mayfield, 19 Vet. App. at 121, 
128.     

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
rating or effective date for the rating in the November 2003 
letter.  Despite the inadequate notice provided to the 
veteran on these latter two elements, the Board again finds 
no prejudice to him in proceeding with the issuance of this 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  This is because the Board has issued a decision 
which grants some of the benefits sought, and of the benefits 
not so granted, the Board's finding that a preponderance of 
the evidence weighs against the claims renders moot any 
question about a different disability rating and effective 
date.  The RO additionally offered notice of these Dingess 
elements in April 2006, and the veteran thereafter had a full 
and fair opportunity to be heard and to participate in the 
processing of his claims at his May 2006 Travel Board 
hearing.  See Mayfield, 19 Vet. App. at 128.          

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the veteran prior to the 
November 2000 RO decision that is the subject of this appeal 
in its November 2003 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing this complete VCAA notice together with 
readjudication of the claims, as demonstrated by the October 
2004 SSOC.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of an SOC to cure timing of notification defect).  
The veteran thus was not prejudiced by any defect in timing, 
as "the purpose behind the notice has been satisfied . . . 
that is, affording a claimant a meaningful opportunity to 
participate effectively in the processing of [the] claim. . . 
."  Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, and the veteran in fact did 
receive October 2000, September 2001, July 2002 and April 
2003 VA examinations, which were thorough in nature and 
adequate for the purposes of deciding the claim for higher 
initial or staged ratings for the veteran's PTSD.  An 
examination or medical opinion is not relevant in the claim 
for an effective date earlier that June 6, 2000 for a grant 
of service connection for PTSD.  The Board finds that the 
medical evidence of record is also sufficient to resolve this 
appeal, and the VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the veteran, and 
thus, no additional assistance or notification was required.  
The veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Earlier Effective Date

a. Law & Regulations
38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original claim 
. . . shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a) (Emphasis added).  
38 C.F.R. § 3.400 similarly provides that "[e]xcept as 
otherwise provided, the effective date of an evaluation and 
award of . . . compensation . . . will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400 (Emphasis added).  With respect 
to compensation awards, § 5110 also states that "[t]he 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of the veteran's 
discharge or release if application therefore is received 
within one year from such date of discharge or release."  
38 U.S.C.A. § 5110(b)(1) (Emphasis added).  

Any communication or action from a veteran indicating an 
attempt to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  38 
C.F.R. § 3.155(a).  Such informal claim must identify the 
benefits sought, and upon receipt of an informal claim, if 
the veteran has not filed a formal claim, VA must forward an 
application form to the veteran for execution.  38 C.F.R. § 
3.155(a).  If the application form is received within one 
year from date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  

b. Factual Background
On June 6, 2000, the RO received a Statement in Support of 
Claim and a formal application for compensation relating to 
PTSD.

The record contains no other filings for service connection 
for PTSD, either formal claims or informal claims, prior to 
this date.


c. Discussion
The Board finds that the preponderance of the evidence weighs 
against the veteran's earlier effective date claim.  
Specifically, as noted above, the record reveals that the 
first correspondence received by the RO from the veteran 
seeking benefits for PTSD is dated June 6, 2000; the RO did 
not receive any formal or informal PTSD claim before that 
date.  Accordingly, the earliest possible effective date from 
which the veteran could receive service connection for PTSD 
is June 6, 2000.  As such, the Board must deny his earlier 
effective date claim.    


III. Fenderson Ratings

a. Law & Regulations
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

With respect to evaluations for PTSD, 38 C.F.R. § 4.130 sets 
forth the applicable schedule of ratings for mental 
disorders.  38 C.F.R. § 4.130.  Specifically, Diagnostic Code 
9440 governs general disability ratings for mental disorders, 
to include PTSD.  38 C.F.R. § 4.130, Diagnostic Code 9440; 
see 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under this 
Code, a veteran will receive 30 percent rating for 
"[o]ccupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)."  38 C.F.R. 
§ 4.130, Diagnostic Codes 9411, 9440.  

A veteran will garner a 50 percent rating in the presence of 
"[o]ccupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships."  
38 C.F.R. § 4.130, Diagnostic Codes 9411, 9440. 

A claimant will generate a 70 percent evaluation with 
"[o]ccupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships."  38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9440.  

Finally, a 100 percent total disability rating will be 
secured by a veteran who experiences "[t]otal occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name."  38 C.F.R. § 4.130, Diagnostic 
Codes 9411, 9440.                    

The Board acknowledges that symptoms recited in the criteria 
in the rating schedule for evaluating mental disorders are 
"not intended to constitute an exhaustive list, but rather 
are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for a higher rating, the 
adjudicator must consider all symptoms of a claimant's 
service-connected mental condition that affect the level of 
occupational or social impairment.  Id., at 443.  

A Global Assessment of Functioning (GAF) score represents the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness," is also 
important in rating a psychiatric disability.  See e.g., 
Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995).  A GAF score of 21 to 30 
denotes behavior that is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment (e.g, sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function is almost all areas (e.g., stays in bed all day; no 
job, home or friends).  A GAF score of 31 to 40 denotes some 
impairment in reality testing or communication (e.g, speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  A 
GAF score of 41 to 50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a 
job).  A GAF score of 51 to 60 denotes moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
denotes some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  American 
Psychiatric Association, Diagnostic and Statistical Manual of 
Mental Disorders, pg. 47 (4th ed., revised 1994) (DSM-IV).  

In the instant case, the veteran has challenged the initial 
disability rating for his PTSD, seeking appellate review of 
the RO's initial disability rating because of his 
dissatisfaction with it as being too low.  Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (noting distinction between 
claims stemming from an original rating versus increased 
rating).  In such a case, separate ratings may be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" rating.  Id., at 126.  
Additionally, "[w]hen after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be 
resolved in favor of the [veteran]."  38 C.F.R. § 4.3.  
"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.

b. Factual Background
An August 2000 private medical report by Dr. J.J.H. contains 
a PTSD diagnosis and a GAF score of 51, representing moderate 
symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or coworkers).  Dr. J.J.H. noted that the veteran had 
experienced flashbacks of his Vietnam experiences and that he 
reported having fears and avoidance of any reminders of these 
experiences.  The veteran had exhibited a marked diminished 
interest and participation in significant activities and he 
felt estranged from others.  The veteran also had difficulty 
concentrating, sleep problems and persistent irritability and 
all of his symptoms had caused clinically significant 
distress in his social, occupational and personal 
functioning.   

In October 2000, the veteran underwent a VA psychiatric 
examination.  At this time the veteran reported having the 
following PTSD symptoms: flashbacks, nightmares, intrusive 
thoughts, volatile mood, and social withdrawal.  He reported 
a suicide attempt in the 1970s, but denied any inpatient 
psychiatric treatment.  

A mental status exam revealed that the veteran appeared 
alert, cooperative, coherent, relevant and oriented x3, with 
fair insight and judgment.  He had no delusions or 
hallucinations and denied any current suicidal or homicidal 
ideations or intent.  He had a somewhat restricted affect and 
his mood was within normal limits.  

Based on these data, the examiner diagnosed the veteran with 
PTSD, and assigned a GAF score of 55, which reflected 
moderate symptoms (e.g., flat affect, circumstantial speech, 
occasional panic attacks) or moderate difficulty in social or 
occupational functioning (e.g., few friends, conflicts with 
peers or coworkers). 

A January 2001 private medical report by Dr. R.V. indicates 
that the veteran was admitted to the Centerstate Medical 
Center on January 21, 2001, where he complained of suicidal 
ideations, anxiety and panic.  The veteran also had homicidal 
ideations at this time.  

The veteran appeared disheveled, but maintained good eye 
contact.  His motor and behavior were within normal limits 
and he had a cooperative attitude.  The veteran had slow 
speech with a lisp, and seemed anxious.  He had a flat 
expression but no looseness of association.  The veteran was 
alert and oriented x3 and had goal-directed thoughts, but had 
poor impulse control.  He had fair insight, poor memory, low 
frustration tolerance and fair judgment.  

Based on these data, Dr. R.V. diagnosed the veteran with 
major depressive episode, panic disorder and PTSD.  He 
assigned a GAF score of 20, which represented some danger to 
hurting self or others (e.g., suicide attempts without clear 
expectation of death, frequently violent, manic excitement) 
or occasionally fails to maintain minimal personal hygiene or 
gross impairment of communication (i.e., largely incoherent 
or mute).      

In a February 2001 correspondence, the veteran indicated that 
"[d]ue to recent developments I would like my [PTSD] 
disability percentage raised."  He noted that on January 21, 
2001 he was admitted to Centerstate Hospital for a mental 
breakdown related to PTSD, where he had suicidal thoughts, 
where he remained for four days until January 25, 2001.  
Beginning January 26, 2001, the veteran indicated that he 
participated in outpatient treatment at the Carrier Clinic.  

The veteran described his decreased ability to understand 
complex commands over the prior two years, with acute 
difficulty in retaining simple and complex information over 
short and long periods of time.  The veteran conveyed that he 
suffered from impaired judgment and had very few friends as 
well as misgivings trusting people.  He also indicated that 
he continued to work for AT&T, as he had been for the past 12 
years, but that he felt that he was losing his ability to 
make fast and accurate decisions, as required by the job.    

Also in February 2001, Dr. R.V. diagnosed the veteran with 
major depressive episode, panic disorder and PTSD.  He stated 
that the veteran was admitted to the hospital on an emergency 
basis as he had been unable to work at the time of admission.  
Dr. R.V. also noted that the veteran essentially began 
planning a suicide attempt.  At the time of his discharge he 
did not pose a danger to himself or to others.    

A private medical certificate by Dr. R.E.V. indicates that 
the veteran was unable to perform regular work from January 
25, 2001 through February 12, 2001.  He was diagnosed with 
PTSD, panic disorder and major depression.

A July 2001 letter by Dr. L.M.E. indicates that the veteran 
had been under his care since February 2000.  Dr. L.M.E. 
conveyed that the veteran took medication for his panic 
disorder and depression and that he had been previously 
hospitalized for the panic disorder for two weeks.  This 
physician offered his opinion that the veteran now fulfilled 
the criteria for an increase in his PTSD evaluation, as he 
had had a major panic attack and a mood disturbance in the 
form of depression and anxiety.  The veteran also retreated 
from effective work relationships and due to his 
concentration difficulty, had impaired short-term memory.    

An August 2001 private medical report by Dr. J.J.H. indicates 
that the veteran had been hospitalized for five days in 
January 2001 for PTSD-related symptoms, followed by continual 
outpatient care.  At this time, the veteran reported 
experiencing flashbacks, panic attacks, emotional distress 
related to traumatic cues, restricted range of affect, 
difficulty expressing love to family members, diminished 
interest or participation in social activities, as well as 
feelings of estrangement from others.  Dr. J.J.H. further 
indicated that the veteran had difficulty concentrating, 
persistent irritability and sleep problems, which had 
occurred over years and have caused clinically significant 
distress in his social, occupational and personal 
functioning.  Dr. J.J.H. therefore expressed his opinion that 
the veteran's PTSD symptoms merited an increase in his 
disability rating.      

In September 2001 the veteran submitted to a VA examination.  
He reported having anxiety attacks and depression, as well as 
having attended PTSD group therapy and having had three to 
four psychiatric hospitalizations.  He had a history of 
suicidal ideation and getting into fights.  The veteran had 
no history of hallucinations.  

During this time, the veteran had a depressed mood with lack 
of interest in life, feelings of worthlessness and 
hopelessness, lack of energy and lack of motivation.  He had 
anxiety attacks, nightmares, flashbacks, irritability and 
hypervigilance.  He currently worked as an air conditioning 
technician, but made mistakes at work due to his lack of 
concentration.  The veteran reported that while he had been 
married for 25 years with children, he did not have a very 
good relationship with his family.  He indicated that he had 
a few relatives that he was close to.  

A mental status examination revealed that the veteran was 
casually dressed and cooperative.  He had a neutral mood and 
blunted affect, with normal speech and no perceptual 
problems.  The veteran exhibited a normal thought process and 
content, and did not display suicidal or homicidal ideations.  
He appeared oriented x3, and the examiner rated his memory at 
a 1/3.  Insight and judgment were fair, as was impulse 
control.  The veteran reported having a few friends.  

Based on these data the VA physician noted that the veteran 
was able to work, but had some problems due to lack of 
concentration.  She diagnosed the veteran with PTSD, 
depression and panic disorder, assigning him a GAF score of 
50, which represented serious symptoms (i.e., suicidal 
ideation) or any serious impairment in social and 
occupational functioning (i.e., no friends, unable to keep a 
job).    

In his November 2001 Statement in Support of Claim, the 
veteran conveyed that VA had not considered his records from 
the Trenton Vet Center and asked the RO to retrieve such 
records.  The veteran indicated that he had panic disorder 
and mood disturbances in the form of depression and anxiety, 
and that he had problems with work relationships.  He 
disclosed his history of suicidal ideation and physical 
fights, as well as a recent GAF score of 50, constituting 
serious impairment due to PTSD.  The veteran conveyed his 
belief that he had deficiencies in all areas of life, to 
include in work, social and family relations, as well as in 
judgment, thinking and mood.  

In this correspondence, the veteran also stated that he had 
suffered a nervous breakdown in January 2001 due to 
accumulated stress, ruminating over problems and having 
frequent flashbacks.  At this time he stated that he admitted 
himself to Centerstate Hospital because of severe suicidal 
feelings.  He had constant panic attacks and extreme sleep 
deprivation.  In addition, he reported feelings of guilt, 
tremors, chest and neck tension.  Confusion and memory 
problems led to his loss of professional confidence as well 
as the ability to perform work duties, which enhanced his 
depression, self-loathing, and hypervigilance.  The veteran 
stated that his family was negatively impacted by this event 
and that he took medications for anxiety and depression.  He 
conveyed that, while his appearance and abilities might only 
seem to be moderately impaired, he felt that this was not a 
clear indicator of the great pain and breakdown of his 
personal and professional abilities.  The veteran explained 
that he feared for his own safety and for that of his peers, 
as he opined that a panic attack or blackout could cause an 
accident with the power tools that he worked with.    

In a December 2001 letter, K.O., a licensed social worker, 
conveyed that the veteran had actively been participating in 
the PTSD weekly support group at the Trenton, New Jersey Vet 
Center since March 2001.  She indicated that the veteran 
exhibited numerous PTSD symptoms, to include social 
isolation, persistent depression, anxiety, stress 
intolerance, sleep disturbance, recurrent combat-related 
nightmares, severe startle response, survivor guilt and 
emotional numbing, which all caused severe impairment in both 
social and occupational functioning.     

In July 2002, the veteran submitted to a VA medical 
examination to assess the current severity of his PTSD.  The 
veteran reported having overdosed on pills at one point and 
having a history of engaging in fights.  He reported having 
nightmares, flashbacks, hypervigilance, easy startle 
response, depression with diminished interest, feelings of 
worthlessness, poor energy and concentration, poor sleep, 
anger, and panic attacks.  He indicated that he worked as an 
air conditioning technician, but felt that he might not be 
able to continue to work much longer, as he had problems with 
his supervisors and coworkers.  The veteran also conveyed 
that he had a strained relationship with his family and had 
no other close friends.

A mental status examination revealed that the veteran dressed 
casually and had a depressed mood with blunted affect.  He 
displayed normal speech and had no perceptual problems.  The 
veteran's thought process and content were normal and he had 
no suicidal or homicidal ideation.  He was oriented x3 with 
fair insight and judgment.  Impulse control was fair, but his 
memory was 0/3.  

Based on these data, the VA examiner diagnosed the veteran 
with PTSD, major depression and panic disorder.  She assigned 
a GAF score of 45 and noted the veteran's limited social 
support.  The VA clinician further observed that the veteran 
had impairment of social functioning as well as in his work.    

In August 2002, the veteran submitted to a PTSD screening 
examination for admission to a 45-day PTSD program.  The 
veteran indicated that he had engaged in domestic violence 
towards his wife and his son   He was currently employed and 
had no suicidal thoughts.  The veteran stated that he enjoyed 
traveling, bike riding and home projects.  This note 
indicates that he was admitted to the 45-day program.    

Subsequently, a September 2002 correspondence from K.O. 
indicated that the veteran was permanently and totally 
disabled due to his PTSD, as he was socially isolated, 
persistently depressed, anxious and stress intolerant.  The 
veteran experienced severe impaired sleep disturbance, 
recurrent combat-related nightmares, severe startle reactions 
to loud noises and uncontrollable anger.  She noted that the 
veteran had attended individual therapy and group therapy 
regularly since March 2001.  

In a private medical note from Dr. L.M.E., dated October 
2002, he indicated that he treated the veteran for his 
psychiatric disability, and that, in his opinion, at this 
time, "his increased symptoms warrant an inpatient 
psychiatric hospital admission."  

A VA medical record for hospital discharge indicates that the 
veteran had chronic PTSD, panic disorder and dysthymia.  It 
also conveys that he was admitted to the VA hospital on 
December 3, 2002 and later discharged on January 16, 2003.  A 
July 2003 letter from a hospital official similarly indicated 
that the veteran had successfully completed a program at the 
VA hospital.  

February 2003 VA medical reports convey that the veteran had 
depression and increasing problems at work, precipitated by 
the cessation of his night shifts at his job, which had 
allowed him to work in isolation.  The veteran indicated that 
he was forced to work days, which caused him considerable 
difficulty.    

In April 2003, the veteran submitted to a VA examination to 
assess the severity of his service connected PTSD.  The VA 
examiner reviewed the veteran's medical records and noted 
that he had received both inpatient and outpatient treatment 
from VA, with a 44-day period of hospitalization from 
December 2002 to January 2003.  The examiner indicated that 
the veteran engaged in individual psychotherapy and group 
therapy as well as taking medication for his PTSD.  A VA 
social worker had described the veteran as socially isolated, 
persistently depressed and anxious, and intolerant to stress.  
(The veteran was granted a temporary total rating for this 
hospitalization.)  

The veteran subjectively complained of serious PTSD symptoms 
manifested by recurrent, disturbing Vietnam memories; 
flashbacks; nightmares; intense psychological distress when 
exposed to cues that trigger memories of his active service; 
and avoidance of such stimuli.  The veteran had severely 
diminished interests in social and family activities and felt 
alienated from others with difficulty exhibiting affection.  
The veteran reported being irritable and angry and having 
sleep disturbances as well as problems with concentration.  
He was hypervigilant with an exaggerated startle response and 
indicated that he experienced panic attacks "nearly daily."  

The veteran also indicated that he worked full time in 
maintenance air conditioning equipment, and stated that the 
only reason he was able to keep his job was because he worked 
mainly with machines.  He had severe problems interacting 
with superiors and coworkers, as he was oversensitive, overly 
irritable and too easily angered.  The veteran conveyed that 
he had engaged in physical fights with his coworkers, and the 
examiner noted that the veteran's severe PTSD made him unable 
to establish or maintain work relationships.  

As for his personal life, the veteran reported that his 
marriage was very strained.  At home, the veteran was 
anxious, overly sensitive and irritable, as well as too easy 
to anger, engaging in self-isolation to avoid conflict.  The 
veteran's wife indicated that she must walk on eggshells, as 
she never knows what might set the veteran off into a rage.  
The veteran did not socialize and had no friends.

A mental status exam revealed the following: The veteran was 
dressed casually, but inappropriately.  He appeared anxious 
and apprehensive throughout the interview, although calm in 
motor activity.  The veteran had an anxious and depressed 
mood, with a constricted affect.  His speech was normal, but 
perceptions were marred by flashbacks where he heard voices 
of people from the past.  The veteran had an intact thought 
process, but a thought content marred by persistent re-
experiencing of Vietnam trauma.  He had persistent suicidal 
ideation, with an attempt in the 1970s, but no present 
intent.  The veteran reported having thoughts of hurting his 
coworkers.  He was oriented x3, but both his short-term 
memory and concentration were impaired.  The veteran's remote 
memory was intact and he could think abstractly, but stress 
compromised his judgment.  He had serious problems with anger 
dyscontrol and he had limited insight into his psychiatric 
disorder.  

Based on these data, the VA examiner diagnosed the veteran 
with PTSD and panic disorder with agoraphobia, as secondary 
to PTSD.  He assigned a GAF score of 45, which represented 
serious symptoms (e.g., suicidal ideation) or any serious 
impairment in social or occupational functioning (e.g., no 
friends, unable to keep a job).

May 2003 VA medical reports indicate that the veteran felt an 
absence of motivation.  He indicated that he might seek to 
apply for disability work compensation, as he had almost 
destroyed an expensive machine due to his lack of attention.  
The veteran had an anxious mood at times, good sleep with 
medication and was alert and oriented x3.  He displayed 
normal rate and tone of speech, had a goal-directed thought 
process, and denied suicidal or homicidal ideation, intent or 
plans at this time.    

October 2003 VA medical reports indicate that the veteran had 
a mild down mood at times, without mania or psychosis.  His 
functioning at work was "ok," although he indicated that he 
could not work anymore and was not looking forward to not 
working.  The veteran had fair energy and motivation, denied 
suicidal or homicidal ideation, intent or plan and was alert 
and oriented x3.  He maintained good eye contact, normal 
speech in terms of rate and tone.  His thought process 
appeared goal-directed, with no flight of ideas or looseness 
of associations.  The examiner diagnosed the veteran with 
PTSD.   

VA medical records from November 2003 indicated that the 
veteran denied suicidal ideation, homicidal ideation, intent, 
plan or weapons to harm himself or others at that time.  The 
physicians adjudged him to not present an imminent risk of 
harm to himself or others.  In addition, these reports 
indicate that the veteran did not want to stop working, but 
felt that he was no longer capable of such work, as he felt 
like he had a weight on him.  

In a June 2004 letter from K.K.J., Ph.D., he stated that the 
veteran had high levels of anxiety, feelings of worthlessness 
and despair, severe and persistent sleep loss, flashbacks, 
depression, rage patters and persistent suicidal ideation.  
The veteran also exhibited heightened arousal, to include 
disillusionment and demoralization, avolition and alogia, 
emotional detachment, significant loss of cognitive awareness 
as well as dissociative amnesia.  K.K.J. also indicated that 
the veteran was unable to function in his profession or 
social relationships because of his chronic and severe PTSD.  
He assigned a GAF score of 30 (not expected to improve), 
which indicated that the veteran's behavior was considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends).  He 
noted that the veteran was capable of violent physical 
reaction.  

K.K.J. concluded that the veteran was totally and permanently 
incapacitated, both occupationally and societally due to PTSD 
and that he satisfied the criteria for 100 percent 
evaluation, as he had persistent suicidal ideation; 
obsessional rituals in the form of checking and locking 
devices; circumlocutory and stereotyped speech; significant 
and debilitating panic attacks; a history of violent 
episodes; physical fights; failed to maintain minimal 
personal hygiene; difficulty adapting to stressful 
environments; no friends; alogia; auditory and visual 
hallucinations; hypervigilance; persistent suicidal ideation 
with formulation; avolition; disorientation as to time and 
place; and short term memory loss.  K.K.J. submitted a 
similar letter, dated December 2004.

In an August 2004 letter, W.G.F., Ph.D., recommended that the 
veteran take a leave of absence from his job due to PTSD 
symptoms and that the veteran partake in inpatient treatment 
for these symptoms.  W.G.F. offered his opinion that the 
veteran currently was unable to pursue part-time or full-time 
employment and that he should be found to be permanently and 
totally disabled from employment.    

In another August 2004 letter, the veteran's fellow service 
member and clinical social worker, M.R.S., conveyed his 
belief that the veteran experienced severe PTSD.  

An October 2004 VA medical report indicates that the veteran 
was admitted to the Coatesville VA medical center on August 
17, 2004 and thereafter discharged on October 14, 2004.  At 
this time, he was diagnosed with chronic PTSD and assigned an 
admission GAF score of 42, reflecting serious symptoms or any 
serious impairment of social or occupational functioning, and 
a discharge GAF score of 50 representing the same, albeit 
with some improvement due to the higher score.  The veteran's 
presenting problems included intrusive recollections of 
combat, diminished participation in significant activities, 
feelings of detachment from others, social isolation, 
irritability, outbursts of anger, anxiety and panic symptoms 
as well as a depressed mood. A September 2004 medical note 
conveyed that the veteran had been hospitalized on the PTSD 
unit due to repeated relapses that had made it impossible for 
him to work.  At the time of his October 2004 discharge, he 
exhibited a stable mood without suicidal or homicidal 
ideation.  

In his December 2004 NOD, the veteran indicated that his PTSD 
symptoms warranted a 100 percent evaluation.  

September 2005 to November 2005 VA medical reports indicate 
that the veteran attended group therapy for his PTSD 
symptoms.  At this time, the veteran exhibited no psychosis 
or mania and his mood was "ok," although down at times.  He 
had good energy and motivation and displayed no suicidal or 
homicidal intent or ideation.  The examining clinician 
provided a GAF score of 65, which reflected some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social or occupational functioning but 
generally functioning pretty well (has some meaningful 
interpersonal relationships). 

In a letter dated May 2006, the veteran's coworker of 17 
years, W.F., conveyed that he had observed the veteran having 
anxiety and stress problems as well as a violent streak.  
W.F. stated that the veteran had "exploded" on him a few 
times, which caused him to question the veteran's ability to 
function in the workplace.  He further indicated that he had 
observed the veteran experiencing difficulty with management 
changes at work during the past six years and that the 
veteran would leave his job at all times of day.  At times, 
the veteran would appear to take days off and not report his 
absence.  The veteran seemed on edge all the time and had 
difficulty remembering assignments.  W.F. expressed his 
opinion that the job's lack of supervision is what has 
prevented the veteran from being fired.    

Also in May 2006, the veteran submitted a correspondence, 
seeking at 100 percent evaluation for his PTSD as well as 
excerpts from a VA manual discussing PTSD.  The veteran 
reported having violent outbreaks after his discharge from 
service, to include injuring his son and hitting his wife.  
He also described that he continually idealizes hurting and 
killing people and that while employed, he stole and left 
work at all times of day.  He further indicated that he had 
contemplated and planned violence against his supervisors and 
coworkers; the veteran stated that he resented authority 
figures and had poor concentration on the job.    

At his May 2006 Travel Board hearing, the veteran testified 
that he had problems dealing with people, and that in his 
professional life, as long as he could work alone, he had no 
problems.  Hearing Transcript at 9.   The veteran stated that 
his employer had changed his hours from night shift to day 
shift, which required him to interact with his coworkers.  
Hearing Transcript at 9.  He had a diminished ability to cope 
with stress and that he was last employed in July 2004.  
Hearing Transcript at 9, 12.  The veteran indicated that he 
would go to work, have a panic attack and then leave.  
Hearing Transcript at 13.  He could do this because there was 
no supervision.  Hearing Transcript at 13.        

The veteran's wife testified that the veteran had 
contemplated suicide on numerous occasions.  Hearing 
Transcript at 10.  She also described an incident where the 
veteran had slammed on his brakes while driving because of a 
tailgater behind him.  Hearing Transcript at 11.       

The veteran also indicated that he wished to retrieve records 
from the Carrier Clinic, see Hearing Transcript at 7, but in 
a subsequent correspondence, received in July 2006, the 
veteran stated that he had no evidence coming from this 
Clinic and specifically asked the Board to adjudicate his 
appeal based on the evidence of record and the Travel Board 
hearing. 

c. Discussion
The Board determines that the evidence preponderates against 
a rating in excess of 30 percent from June 6, 2000.  
Specifically, from this date, as disclosed in the August 2000 
private medical report by Dr. J.J.H. and the October 2000 VA 
medical exam, the record reflects that the veteran moderate 
PTSD symptoms, to include flashbacks, social isolation, sleep 
disturbances, and mood within normal limits.  His respective 
GAF scores of 51 and 55 are similarly consistent with a 30 
percent rating for this time period, and the Board notes that 
at this time, the evidence does not indicate that the veteran 
experienced such symptoms as impaired abstract thinking, 
circumstantial, circumlocutory or stereotyped speech, or 
impairment of memory, which would typify the next higher 
rating of 50 percent. 

The Board finds that a rating of 100 percent is warranted in 
light of the evidence weighing in favor of such a rating 
during a brief period of psychiatric hospitalization from 
January 21, 2001 through January 25, 2001.  During this time, 
the veteran received inpatient treatment for his PTSD 
symptoms, which included homicidal and suicidal ideations, a 
disheveled appearance, poor memory, and slow, impaired 
speech, all of which manifestations are consistent with a 
total disability rating.  An examining clinician at this time 
assigned the lowest GAF score of record, 20, which reflected 
some danger to self or others or failure to maintain personal 
hygiene.  Accordingly, a 100 percent evaluation is warranted 
for this time period. 

From January 26, 2001, the Board determines that the evidence 
supports a rating of 70 percent.  The evidence of record from 
this time period reflects that the veteran reported having 
impaired judgment, few friends and strained relations with 
his immediate family.  In addition, the medical evidence from 
Dr. L.M.E. in July 2001, Dr. J.J.H. in August 2001 and the VA 
examinations in September 2001 and July 2002 indicate that 
the veteran had a mood disturbance in the form of depression 
as well as impaired short-term memory and concentration 
difficulty.  The September 2001 and July 2002 VA examination 
reports convey that the veteran had normal speech and thought 
processes; no perceptual problems; no suicidal or homicidal 
ideations; fair insight, judgment, and impulse control; and 
casual dress, which support a 50 percent rating.  At this 
time, the veteran also continued to work at AT&T, albeit with 
a reportedly decreased level of performance.  The assigned 
GAF scores of 50 in September 2001 and 45 in July 2002 
however indicate significant disability.  The veteran's 
August 2002 PTSD screening examination, where he indicated 
that he had no suicidal thoughts and enjoyed such activities 
as biking, travel and home projects, and K.O.'s September 
2002 correspondence indicating that the veteran experienced 
social isolation, sleep disturbances, anxiety, nightmares, 
hypervigilance, exaggerated startle response and anger. 

The Board additionally comments that during the time period 
from January 26, 2001, the evidence of record does not 
indicate that the veteran had suicidal ideation, obsessional 
rituals, intermittently illogical speech, spatial 
disorientation or neglect of personal appearance, as would 
characterize a 70 percent rating but Dr. R.E.V. indicated in 
a medical certificate that the veteran was unable to perform 
regular work through February 12, 2001.  The veteran's 
overall disability picture for this time period supports a 70 
percent evaluation.        

From October 24, 2002, the Board determines that the evidence 
preponderates in favor of a 100 percent evaluation.  
Specifically, on this date, the veteran's private psychiatric 
doctor, Dr. L.M.E., indicated that the veteran's "increased 
[PTSD] symptoms warrant an inpatient psychiatric hospital 
admission."  Approximately one month later, on December 3, 
2002, the veteran in fact was admitted to a VA medical 
facility for treatment of his PTSD symptoms for a period in 
excess of 21 days, having been discharged on January 16, 
2003.  He was subsequently granted a temporary total rating 
based upon the hospitalization for PTSD.  38 C.F.R. § 4.29. 
The Board finds that his PTSD more nearly approximated a 100 
percent rating from October 24, 2002 up to the time of that 
hospital admission.  

From February 1, 2003, the Board finds that the evidence 
weighs in favor of a 70 percent evaluation.  At this time, 
reported changes in the veteran's work schedule had caused 
increased difficulty at his job, and the April 2003 VA 
examination report reflects the veteran's attestations of 
having physical fights with his coworkers and "nearly 
daily" panic attacks, behaviors which are consistent with a 
70 percent rating.  The April 2003 VA examiner also 
determined that the veteran's PTSD rendered him unable to 
establish or maintain work relationships, and he appeared to 
be dressed casually but inappropriately.  In addition, at 
this time, the veteran appeared anxious, had perceptions 
disturbed by vivid flashbacks, impaired short-term memory and 
concentration as well as limited insight and thoughts of 
harming his coworkers, all of which support a 70 percent 
rating.  His GAF score of 45 also is consistent with this 
rating.  By May 2003, October 2003 and November 2003 the 
veteran denied any homicidal and suicidal ideations, and he 
displayed a normal rate and tone of speech in addition to 
goal-directed thought process.  The overall picture of his 
symptoms warrants a 70 percent evaluation.  The evidence from 
this time period does not weigh in favor of a higher rating 
of 100 percent, as the overall disability picture does not 
reflect that the veteran had gross impairment of thought 
process or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, that he posed 
a danger to himself or that he experienced memory loss for 
names of close relatives or self. 

The Board determines that the evidence of record 
preponderates in favor of the veteran's claim for a higher 
rating of 100 percent from June 29, 2004 through October 31, 
2004.  In his June 29, 2004 medical report, K.K.J. assigned a 
low GAF score of 30 to the veteran, indicating his inability 
to function in almost all areas of life.  He also conveyed 
that the veteran experienced persistent suicidal ideation, 
obsessional rituals, debilitating panic attacks, violent 
episodes, hallucinations, disorientation as to time and 
place, memory loss and failure to maintain minimal personal 
hygiene, all of which manifestations are consistent with a 
100 percent evaluation.  Accordingly, the Board grants such a 
rating from June 29, 2004, the date of K.K.J's report.  

The Board continues the veteran's 100 percent evaluation 
through October 31, 2004.  The record reflects that the 
veteran was hospitalized at a VA facility for his PTSD 
symptoms for an extended period of time and it is clear that 
his PTSD was manifested by total social and industrial 
impairment through October 31, 2004.  

For the time period thereafter, that is, from November 1, 
2004, the Board determines that the evidence of record weighs 
in favor of a 70 percent rating.  VA medical reports from 
September 2005 and November 2005 reflect that the veteran had 
a "down" mood at times and no suicidal or homicidal 
ideation.  Although the veteran received a GAF score of 65 at 
this time, indicating only mild symptoms, as noted at his May 
2006 Travel Board hearing, the veteran had stopped working 
because of his PTSD symptoms in July 2004.  While the 
veteran, in a May 2006 correspondence, indicated that he 
continually idealizes hurting and killing people, having 
contemplated violence against his coworkers, which could 
support a 100 percent evaluation, the overall disability 
picture from this time period, which does not include 
evidence of impairment of thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, inability to maintain personal hygiene, 
disorientation as to time or place, or memory loss of manes 
of close relatives, self or occupation.       

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  The 
Board finds that the evidence of record does not presents 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards" (38 C.F.R. § 3.321(b)(1) (2006)) for the 
periods of time in question.  The evidence of record 
demonstrates that the veteran's service-connected PTSD has 
caused marked interference with employment and he has been 
hospitalized for his psychiatric disability.  He was awarded 
by the RO and granted in addition here 70 percent and 100 
percent ratings consistent with the periods of time he was 
markedly or totally disabled.  Also, as noted earlier, a 
total compensation rating based upon individual 
unemployability has been granted, effective July 14, 2004.  
The criteria for submission for assignment of an 
extraschedular rating for his PTSD during the other periods 
of time at issue pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV. Conclusion
The Board finds that an earlier effective date for service 
connection for PTSD is not warranted.  As the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine does not apply.  Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert, 
1 Vet. App. at 56.  


ORDER

The application for an effective date for service connection 
for PTSD prior to June 6, 2000 is denied.

An initial rating in excess of 30 percent for PTSD from June 
6, 2000 through January 20, 2001, is denied.

A staged rating of 100 percent connected PTSD is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits. 

A staged rating of 70 percent from January 26, 2001 through 
October 23, 2002, for PTSD is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits. 

A staged rating of 100 percent from October 24, 2002 through 
December 2, 2003, for PTSD is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.

A staged rating in excess of 70 percent for PTSD, from 
February 1, 2003 through June 28, 2004, is denied. 

A staged rating of 100 percent from June 29, 2004 through, 
and only through, October 31, 2004 for PTSD is granted, 
subject to the rules and regulations governing the payment of 
VA monetary benefits.  

A staged rating in excess of 70 percent for PTSD from 
November 1, 2004 is denied. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


